                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

GRANT R. HEADIFEN                               §
                                                §
V.                                              §           1:18-CV-00212-LY
                                                §
ATTORNEY GENERAL KEN PAXTON                     §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Defendant’s Motion to Dismiss (Dkt. No. 5), and Plaintiff’s Response,

(Dkt. No. 6); and Plaintiff’s Motion for Temporary Relief (Dkt. No. 1), and Defendant’s Response

(Dkt. No. 12). The Court submits this Report and Recommendation to the United States District

Court pursuant to 28 U.S.C. §636(b) and Rule 1 of Appendix C of the Local Rules.

                                         I. ANALYSIS

       Plaintiff Grant R. Headifen brings this suit against Defendant Ken Paxton, in his official

capacity as Texas Attorney General. In his Complaint, Headifen argues that the outcome of state

court divorce and custody proceedings violated his civil rights because they were infected by a

presumption that the mother be given “primary rights” in those proceedings. Headifen also alleges

a number of due process complaints with the state court proceedings. Headifen requests that the

Court modify various components of the divorce decree and child custody arrangement between

himself and his wife, and award damages of $10 million each to himself and his minor child. Dkt.

No. 1 at 11-13. Paxton moves to dismiss for lack of subject matter jurisdiction.

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994). This Court lacks jurisdiction to hear Headifen’s claims under

the Rooker–Feldman doctrine. As the Fifth Circuit has explained:
       The Supreme Court has definitively established, in what has become known as the
       Rooker–Feldman doctrine, that federal district courts, as courts of original
       jurisdiction, lack appellate jurisdiction to review, modify, or nullify final orders of
       state courts. If a state court errs the judgment is not void, it is to be reviewed and
       corrected by the appropriate state appellate court. Thereafter, recourse at the federal
       level is limited solely to an application for writ of certiorari to the United States
       Supreme Court.

Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000) (internal quotations and footnotes omitted).

Federal courts frequently apply the doctrine to bar federal jurisdiction over family law matters such

as child support and divorce proceedings. See, e.g., Gorzelanczyk v. Baldassone, 29 F. App’x 402,

403–04 (7th Cir. 2002) (finding suit challenging contempt order enforcing child support order barred

by Rooker–Feldman); Laskowski v. Attorney Gen. of Tex., 2006 WL 2479101, at *2 (S.D. Tex.

Aug.25, 2006) (finding suit challenging child support arrearages barred by Rooker-Feldman). As

this is a family law matter, under the Rooker–Feldman doctrine this Court lacks jurisdiction to

entertain Headifen’s claim. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005) (stating the Rooker–Feldman doctrine applies to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and invoking district court review and rejection of those judgments”).

       In addition, this case is also subject to dismissal under the domestic relations exception to

federal jurisdiction. Under the domestic relations exception, federal courts have traditionally refused

to adjudicate cases involving marital status or child custody issues. Rykers v. Alford, 832 F.2d 895,

899 (5th Cir. 1987). Courts have reasoned that (1) the state courts have greater expertise and interest

in domestic matters; (2) such disputes often require ongoing supervision, a task for which the federal

courts are not suited; (3) piecemeal adjudication of such disputes increases the chance of different

court systems handing down incompatible decrees; and (4) such cases serve no particular federal

interest, while crowding the federal court docket. Id. at 899-900. “If the federal court must

                                                  2
determine which parent should receive custody, what rights the noncustodial parent should have,

how much child support should be paid and under what conditions, or whether a previous court’s

determination on these matters should be modified, then the court should dismiss the case.” Id. at

900. Here, it is clear that Headifen solely seeks to challenge the ruling made in state court regarding

his child custody issues. As such, his claims are barred by the domestic relations exception to

federal jurisdiction.1

                                    II. RECOMMENDATION

        Based upon the foregoing, the Magistrate Judge RECOMMENDS that the District Court

GRANT Defendant Attorney General Ken Paxton’s Motion to Dismiss (Dkt. No. 5) and DISMISS

this action in its entirety. All other motions should be DISMISSED AS MOOT.

                                         III. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

        A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the District Court of the proposed findings and


        1
         Headifen, in a single sentence, also asks this Court to modify “Federal tax filing rules in
regard to the child deduction.” Dkt. No. 11 at 12. It is not clear whether Headifen is attempting to
assert a new claim, or is merely confused about the basis for the state court’s decree. It is unlikely
that he is attempting to assert a separate claim, given that the only time that taxes are mentioned in
the entire Complaint is the above-mentioned sentence. Regardless, Headifen has sued the wrong
person for any alleged civil rights violations for federal tax code collections. The state Attorney
General has no authority over the federal tax code, and is an improper party for this suit.
Accordingly, this claim—if indeed it was intended as one—should be dismissed.

                                                  3
recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466,

472-74 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en

banc).

         SIGNED this 15th day of October, 2018.


                                           _____________________________________
                                           ANDREW W. AUSTIN
                                           UNITED STATES MAGISTRATE JUDGE




                                                  4
